Citation Nr: 0825329	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 21, 1963 to 
December 24, 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection.  

This appeal was previously before the Board.  In July 2006, 
the Board issued a decision denying service connection for a 
back disorder and the veteran appealed.  In March 2008, the 
Court of Appeals for Veterans Claims remanded the appeal to 
the Board for further development.  

Within 90 days after the appeal was remanded to the Board, 
the veteran, through his representative, submitted additional 
evidence to substantiate his appeal and asked that upon 
remand, initial consideration of the additional evidence be 
made by the agency of original jurisdiction.  That additional 
evidence has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In its March 2008 order, the court of appeals instructed the 
Board to remand this appeal to the agency of original 
jurisdiction for a medical examination and opinion.  The 
March 2004 opinion of the compensation and pension (C&P) 
spine examiner was determined to be speculative as to the 
current condition of the veteran's spine, which in turn, 
undermined the usefulness of the examiner's nexus opinion.  

The RO/AMC should make arrangements for the veteran to have 
an appropriate examination.  The March 2004 C&P examiner 
relied upon the following language of the March 2004 lumbar 
spine X-rays, which has been described as too speculative:  
"There may be mild degenerative disc disease at L5-S1 with 
sclerosis and spurring."  Thus, the examiner should be 
instructed not rely on that particular X-ray report.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For direct service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  

One legal theory supporting the veteran's claim for service 
connection for a back disorder is that when he jumped from a 
truck during basic training, he injured his lumbar spine and 
he has had low back pain ever since.  He has submitted lay 
evidence that his back hurts when he bends down or lifts 
objects.  Thus, the examiner should diagnose any current 
disabilities of the lumbar spine and for each diagnosed 
disability, provide an opinion as to whether it is related to 
the veteran's active military service.  

Another legal theory supporting the veteran's service 
connection claim is that his current spine disorders of 
kyphosis did not pre-exist service.  His theory is that his 
spine disorder(s) were incurred during service.  As a result, 
the examiner should be asked to provide an opinion as to the 
onset of all spine disorders and whether any such disorders 
are related to the veteran's active military service.  

The third legal theory asserted by the veteran is that if he 
had a kyphosis condition of the thoracic spine that existed 
prior to service, that condition was made worse during 
service.  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disability 
prior to, during, and subsequent to, service.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 3.306(a), (b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the rebuttable 
presumption of aggravation created by §3.306 applies only if 
there is an increase in severity during service).  Thus, the 
examiner should provide an opinion as to whether the 
veteran's kyphosis existed prior to the veteran's entrance 
into active military service in November 1963, and if so, the 
extent (if any) that the veteran's kyphosis increased in 
severity.  

Finally, the veteran was sent notice in January 2004 of the 
evidence necessary to substantiate his claim.  But that 
letter did not include notice of the evidence needed to prove 
the degree of disability and effective date of a service-
connection award as outlined by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should be provided to the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After any additional evidence has been 
associated with the claims folder, make 
arrangements for the veteran to have an 
examination by a specialist in 
orthopedics.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  

Any indicated studies should be performed.  
In particular, the examiner should be 
instructed not to rely on the March 2004 
lumbar spine X-ray report, which was 
determined to be speculative in nature.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:

(a)  Identify all disabilities of the 
thoracic and lumbar spine, i.e., kyphosis, 
degenerative disc disease, osteopenia, 
etc.  

(b)  For each disability, provide an 
opinion as to its date of onset and 
etiology.  The veteran had active military 
service from November 21, 1963 to 
December 24, 1963.  Was the date of onset 
prior to his active military service, 
during his active military service, or 
after his active military service?  

(c)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current spine disability 
had its onset during active service or is 
related to an in-service disease or 
injury?  

(d)  If any spine disability existed prior 
to the veteran's active military service, 
did it undergo a permanent increase in 
severity during service?  If so, was that 
increase in severity beyond the natural 
progression of the disease/disability?  

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


